DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al (2017/0310426).
-Regarding claim 1, Fan et al teaches a method performed by a wireless device (“UE 115-b”, [0087]) in a wireless communication system, the method (see figure 6) comprising,
procedure (616, 6250) of receiving, from a network (105-b), information (DL Grant, UL Grant) informing whether an application level uplink (UL) data (being UL data to be included in (UL Transmission, (650)), subsequent to a downlink (DL) data (DL Transmission, (630), is expected or not, (see [0080, 0081]);
procedure (605) of initiating, via (Establish Connection), an access procedure (600), or namely, random access procedure, (see [0087]);
procedure (630) of receiving, from the network, the DL data in the random access procedure, (see [0088]); and
procedure (650) of transmitting a UL signaling (UL Transmission, (650)) including both the application level UL data and a feedback (ACK/NACK Feedback, (640)) of the DL data based on the information informing that the application level UL data subsequent the DL data is expected, (see [0080, 0081]).

-Regarding claim 2, Fan et al teaches that the method comprises: determining whether to transmit the application level UL data or not based on the information and the DL data (see [0074]).
 
-Regarding claim 3, Fan et al teaches that the method comprises: necessarily setting/configuring a timer (being a generating time for the application level UL data until a transmitting start time of ((335), figure3A) fixed for the application level UL data; and starting the timer upon receiving, from the network, the DL data ((315), figure 3A) together with a UL grant ((325), figure 3A), where the timer must inherently be after processing the received UL grant and occur in a gap between (305) and (310), (see figure 3A and [0073]).
 
-Regarding claim 4, Fan et al teaches that the method comprises: receiving, by lower layer (being a layer comprising transmit antenna (“antennas for transmission”, [0133])) of the wireless device, the application level UL data generated by upper layer (being a layer comprising (“other components of wireless device 1100” [0114] and/or modem”, [0133])) of the wireless device, (see [0114, 0133]) while the timer is running, wherein (as for claim 3) the timer is the generating time for the application level UL data.
 
-Regarding claim 5, Fan et al teaches that the UL signaling includes only a failure feedback (NACK, (435) of figure 4) as the feedback of the DL data instead of including both the application level UL data and the feedback of the DL data, based on that the wireless device does not generate the application level data until the timer is expired at the transmitting start time of ((335), figure 3A), (see [0080]).
 
-Regarding claim 6, Fan et al teaches that the feedback of the DL data is a hybrid automatic repeat request (HARQ) positive acknowledgement (ACK) or a HARQ negative acknowledgement (NACK), (see [0066]).
 
the feedback of the DL data is an ACK/NACK message indicating and informing that the wireless device succeeded or failed, or namely, was able or unable, to receive the DL on radio resource assigned by a downlink grant (DL Grant (615) of figure 6) from the network (see [0073, 0089]), (said message considered here equivalent with the limitation “Radio Resource Control (RRC) message”.
 
-Regarding claim 8, Fan et al teaches that the feedback of the DL data is a message (350) multiplexed with the application level UL data (335) in a first UL transmission (310), (said message considered here equivalent with the limitation “Early Data Transmission (EDT) Complete message”).
 
-Regarding claim 9, Fan et al teaches that the UL signaling includes a Media Access Control (MAC) Protocol Data Unit (PDU) (310), wherein the RRC message (350) as the feedback of DL data and the application level UL data (335) are multiplexed in the MAC PDU (see figure 3A, [0072-0074]).
 
-Regarding claim 10, Fan et al teaches that the UL signaling is a signaling including a Non-Access Stratum (NAS) PDU (comprising (335) or (345) not including (350)) and the feedback (350) of the DL data, wherein the NAS PDU includes the application level UL data, (see figure 3A, and [0073, 0074]), (the signaling considered here equivalent with the limitation “RRC level signaling”).
 
-Regarding claim 11, Fan et al teaches that the DL data is an application level DL data (315) (see figure 3A, [0072, 0073]).
 
-Regarding claim 12, Fan et al teaches that the information is included in a dedicated signaling (DL Grant, UL Grant) transmitted from the network (see figure 6).
 
the wireless device is in communication with the network (105-b) (see figure 6).
 
-Regarding claim 14, Fan et al teaches a wireless device (“UE 115-b”, [0087]) in a wireless communication system comprising: a transceiver (“transceiver 1425” [0131]); a memory (“memory 1410” [0131]); and at least one processor (“processor 1420” [0131]) operatively coupled to the transceiver and the memory (see [0131-0132]), and configured to:
control the transceiver to receive (illustrated in procedure (616, 6250)), from a network (105-b), information (DL Grant, UL Grant) informing whether an application level uplink  (UL) data (being UL data to be included in (UL Transmission, (650)), subsequent to a downlink (DL) data (DL) data (DL Transmission, (630), is expected or not (see [0080, 0081]);
initiate (illustrated by procedure (605)) via (Establish Connection), an access procedure (600), or namely, random access procedure, (see [0087]);
control the transceiver to receive (illustrated by procedure (630)), from the network, the DL data in the random access procedure (see [0088]); and
control the transceiver to transmit (illustrated by procedure (650)) a UL signaling (UL Transmission, (650)) including both the application level UL data and a feedback (ACK/NACK Feedback, (640)) of the DL data based on the information informing that the application level UL data subsequent the DL data is expected, (see [0080, 0081]).
 
-Regarding claim 15, Fan et al teaches a non-transitory computer-readable medium (“memory 1410” [0131]) having stored thereon a plurality of instructions (“instructions” [0132]), which, when executed by a processor (“processor 1420” [0131-0132]) of a wireless device (“UE 115-b”, [0087]), cause the wireless device to:
receive (illustrated in procedure (616, 6250)), from a network (105-b), information (DL Grant, UL Grant) informing whether an application level uplink (UL) data (being UL data to be included in (UL Transmission, (650)), subsequent to a downlink (DL) data (DL) data (DL Transmission, (630), is expected or not (see [0080, 0081]);
initiate (illustrated by procedure (605)) via (Establish Connection), an access procedure (600), or namely, random access procedure, (see [0087]);
receive (illustrated by procedure (630)), from the network, the DL data in the random access procedure (see [0088]); and
transmit (illustrated by procedure (650)) a UL signaling (UL Transmission, (650)) including both the application level UL data and a feedback (ACK/NACK Feedback, (640)) of the DL data based on the information informing that the application level UL data subsequent the DL data is expected (see [0080, 0081]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463